CORRECTION ORDER
BERRY, Chief Justice.
On June 2, 1971, this Court promulgated an opinion in the above entitled and numbered cause (Okl., 485 P.2d 1056). In the third paragraph on the opinion and in the last line of the opinion we erroneously stated that all three cases were filed in the Drumright Division of the District Court in Creek County, whereas case No. C-70-40 was filed in the Bristow Division of the District Court in Creek County.
Therefore, in exercising superintending control, it is ordered that the third paragraph of the opinion be corrected to show the following:
“In March, 1970, the three passengers in the automobile filed damage suits in the Drumright & Bristow Divisions of the District Court in Creek County *659against Mrs. Gilbert, the driver of the automobile, and against the Oklahoma Journal and its truck operators, Ash. These cases are entitled, on the Drum-right and Bristow Dockets, as follows:
“Drumright Docket, No. C-70-22. Marion Johnson, plaintiff, vs. Gilbert Lee Ash, John Ash (operators of the truck), Frances L. Gilbert, and the Oklahoma Journal Publishing Company, Defendants.
“Drumright Docket, No. C-70-24. John A. Gilbert, Plaintiff, vs. Gilbert Lee Ash, John Ash, Frances L. Gilbert, and the Oklahoma Journal Publishing Company, Defendants.
“Bristow Docket No. C-70-40. Bobbie Jean Baker, Plaintiff, vs. Gilbert Lee Ash, John Ash, Frances L. Gilbert, and the Oklahoma Journal Publishing Company, Defendants.”
It is further ordered that the last paragraph of the opinion be corrected to provide as follows:
The relief prayed for is granted, and the Honorable G. B. Chuck Coryell is directed to desist and refrain from further proceedings against the Oklahoma Journal Publishing Company, other than to assess appropriate costs against the plaintiffs, in cases numbered C-70-22 and C-70-24 in the Drumright Division, and case numbered C-70-40 in the Bristow Division.
It is further ordered that two copies of this order be forwarded to the Drumright Division of the District Court in Creek County for filing in cases numbered C-70-22 and C-70-24 in that court.
It is further ordered that a copy of this order, with copy of opinion as promulgated, be forwarded to the Bristow Division of the District Court in Creek County for filing in case numbered C-70-40 in that Division.
It is further ordered that the Judge of the Bristow Division proceed as directed by the attached opinion of this Court, as amended by this order.